                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:18-CR-3092

vs.
                                               MEMORANDUM AND ORDER
ROBERT H. GOODMAN, JR.,

                   Defendant.

      This matter is before the Court on the defendant's objection (filing 45) to
the Magistrate Judge's findings and recommendation (filing 44) that the
defendant's motion to suppress evidence obtained by search warrant (filing 31)
be denied. The Court has conducted a de novo review of the motion to suppress,
pursuant to 28 U.S.C. § 636(b)(1). On its de novo review, the Court agrees with
the Magistrate Judge's findings and recommendation, and will adopt them.
      The Court, when reviewing an affidavit in support of a search warrant,
considers the totality of the circumstances to determine whether probable
cause exists to justify issuance of the warrant. Illinois v. Gates, 462 U.S. 213,
230 (1983). Probable cause for a search warrant exists when the facts in the
affidavit establish a fair probability that evidence of criminal activity will be
found in the place, or, as in this case, the items to be searched. Id. at 238.
      The defendant argues that the Magistrate Judge's findings and
recommendation incorrectly characterized the defendant's statement in a
telephone conversation. However, without considering this conversation, the
Court finds that there is a sufficient factual basis in the officer's affidavit to
establish a fair probability that the defendant was engaged in criminal
activity—that being the transport and delivery of marijuana—and that
evidence of this criminal activity will be found in a search of his cell phone and
iPad. The affidavit described the circumstances of the defendant's arrest, his
voluntary statements regarding his activities, his consent to an exterior K-9
inspection of his vehicle, and the evidence found as a consequence of the traffic
stop, together with the officer's training and experience with narcotic-related
activity. The Court finds that that the evidence recited in the officer's affidavit
sufficiently supports the issuance of the warrant to search the defendant's
electronic devices.


      IT IS ORDERED:


      1.    The Magistrate Judge's Findings, Recommendation, and
            Order (filing 44) are adopted.


      2.    The defendant's objections (filing 45) are overruled.


      3.    The defendant's motion to suppress (filing 31) is denied.


      Dated this 9th day of April, 2019.

                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge




                                       -2-
